In view of the decision in Frederici v. Title Guarantee & Trust Co. (ante, p. 432), decided herewith, the motion for reargument is denied. The motion for leave to appeal to the Court of Appeals is granted. [See 248 App. Div. 895.] The following questions are certified: 1. Was the Bond and Mortgage Guarantee Company regulated and limited, after the effective date of the amendment to section 170 of the Insurance Law by chapter 290 of the Laws of 1929, to guarantees of payments of principal and interest of mortgages on improved and unencumbered real property worth at least fifty per cent more than the amount of the loan thereon? 2. Upon the concession that there is no issue of fact based on oral representations, to be tried, should the motion for summary judgment herein have been granted on the facts shown on the record? Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.